Citation Nr: 1144831	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-48 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to an initial rating in excess of 10 percent for service-connected diabetes mellitus, prior to November 3, 2008. 

3.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, since November 3, 2008.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from November 1969 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 and September 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In July 2007 the RO denied service connection for hypertension; the Veteran filed a Notice of Disagreement (NOD) in September 2007 and a VA-9 Substantive Appeal in July 2008 and a Statement of the Case (SOC) was issued in September 2008.  
In considering the procedural posture of the hypertension claim, the Board observes that the express wording of 38 U.S.C.A. § 7105(a) (West 2002) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished. . . ."  Id.  That notwithstanding, the United States Court of Appeals for Veterans Claims (Court), in Archbold v. Brown, 9 Vet. App. 124 (1996), found that the issuance of an SOC is not an absolute requirement for acceptance of a substantive appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the Agency of Original Jurisdiction (AOJ) in denying the claim, the Court held that such written statement would satisfy the criteria for a timely-filed substantive appeal, even if it is filed prior to issuance of the SOC, as the Veteran would have until at least 60 days after the SOC was mailed to perfect the appeal.  Id at 132.

In applying the holding in Archbold to the procedural facts concerning the hypertension issue, the Board finds that the July 2008 VA Form 9 submitted by the Veteran, clearly identified the issue he was appealing, and when considered along with the Veteran's statements, there were specific arguments regarding the errors he believed had been made in denying his claim of service connection.  Therefore, to accord the Veteran a fair opportunity to prosecute the appeal of this discrete issue, the Board determines that the July 2008 VA Form 9 constitutes a valid and timely substantive appeal as set forth in Archbold, and thus the RO's subsequent issuance of the September 2008 SOC is deemed to have remedied any procedural deficiency by VA.  Accordingly, the issue of service connection for hypertension is properly before the Board.

The September 2008 rating decision granted service connection for diabetes mellitus and an initial rating of 10 percent effective July 12, 2006, the date of the Veteran's claim.  During the pendency of the appeal, an August 2009 rating decision granted the Veteran a 20 percent disability rating effective November 3, 2008.  
Inasmuch as a rating higher than 20 percent for the service-diabetes mellitus is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran was scheduled for a travel Board hearing in August 2011; however, in a July 2011 statement the Veteran withdrew his hearing request and a pending claim involving his posttraumatic stress disorder (PTSD).  

The issue of entitlement to service connection for hypertension is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  Prior to November 3, 2008, the Veteran's diabetes mellitus was controlled by a restricted diet and not by oral medication or insulin.

3.  Since November 3, 2008, the Veteran's diabetes mellitus is managed by oral medication and restricted diet; however, there is no evidence it is managed by restriction of activities or episodes of hypoglycemic reactions or ketoacidosis requiring hospitalization.

CONCLUSIONS OF LAW

1.  Prior to November 3, 2008, the criteria for an initial rating in excess of 10 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.75, 4.119, Diagnostic Code 7913 (2011).

2.  Since Prior to November 3, 2008, the criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.75, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for diabetes mellitus in the July 2007 rating decision, he was provided notice of the VCAA in August 2006.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in January 2009, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished an SOC  in August 2009 Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for diabetes mellitus has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for diabetes mellitus and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2010) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his diabetes mellitus, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002). Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of this claim in the decision below.

All relevant evidence necessary for an equitable resolution of the issues here in decided has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The Veteran's diabetes mellitus is currently rated as 10 percent disbling effective from July 12, 2006, and rated as 20 percent disbling effective from November 3, 2008.  After a careful review of the record evidence, the Board finds that the preponderance of the evidence is against an initial rating in excess of both 10 percent and 20 percent for diabetes mellitus.

Diabetes mellitus warrants a 10 percent rating if the disease is manageable by diet only.  A 20 percent rating is warranted if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In order for the Veteran to warrant a higher initial rating prior to November 23, 2008, the Veteran's diabetes mellitus must be manifested by insulin and restricted diet or oral hypoglycemic agents and restricted diet.  Since November 23, 2008, to warrant a higher rating the Veteran's diabetes mellitus must be manifested by the need of insulin, restricted diet, and regulation of activities in order to warrant a higher rating.  However, it was noted at both the June 2009 and March 2009 VA examinations that the Veteran was not on insulin; in addition, there was no mention of any regulation of activities at either examination or in any private or VA treatment notes and the June 2007 VA examiner noted that the Veteran's diabetes mellitus had no significant effects on his occupation.  At the June 2007 VA examination it was noted that the Veteran was not on medications; however, at the March 2009 VA examination and in a November 2008 private treatment note it was stated that the Veteran was on Metformin, which is an oral hypoglycemic agent and not an insulin.  It was noted at both the June 2007 and March 2009 VA examinations that the Veteran had no episodes of ketaocidosis, hypoglycemia, or diabetes related hospitalizations.  At the June 2007 VA examination it was noted that though he was supposed to follow a special diet he did not limit concentrated sweets or carbohydrates.  

The Board finds that the Veteran's diabetes mellitus does not warrant an initial rating higher than 10 percent prior to November 3, 2008, since the management of the disease did not require insulin and restricted diet or oral hypoglycemic agents and restricted diet.   While it was noted at the June 2007 VA examination that the Veteran was supposed to follow a restricted diet it was also expressly stated that the Veteran was on no medications.  The Board notes that the November 3, 2008, letter from the Veteran's private physician did not state the date that the Veteran began his medications; therefore, November 3, 2008, is the first ascertainable date that the Veteran was on medication for his diabetes mellitus.  Thus, prior to November 3, 2008, the Veteran's diabetes mellitus does not meet the criteria for a higher initial rating.

The Board also concludes that a rating in excess of 20 percent for type II diabetes mellitus is not warranted since November 3, 2008.  In order to warrant a higher rating the Veteran's diabetes mellitus must be managed by insulin, a restricted diet, and restriction of activities; however, his claims file reveals that his diabetes mellitus has been managed with only oral medication and a restricted diet.  There is no evidence, lay or medical, that the Veteran is taking insulin to manage his diabetes mellitus.  The Veteran states that he has been restricted in his activities; however, there is no medical evidence to support his statements.  Even if the Board accepted the Veteran's statements that his activities have been regulated there is no evidence, lay or medical, that the Veteran is on insulin only that he is on Metformin which is not an insulin.  Thus, the Board finds that the Veteran does not warrant a higher rating of 40 percent.  The Board also notes that though the Veteran has never been hospitalized and therefore, he does not meet the criteria for an rating in excess of 20 percent.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's diabetes mellitus is contemplated by the rating criteria.  In addition, it was noted in a September 2006 VA treatment note that the Veteran retired from the fire department in 1993; the Board finds that this was not the result of the Veteran's diabetes mellitus since he was not diagnosed until 1994.  In addition, it was noted at both of the Veteran's VA examinations that he has never been hospitalized for his diabetes mellitus.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran does not warrant a higher initial rating at anytime during the pendency of this appeal.  Prior to November 3, 2008, there is no evidence that the Veteran is on any medications and since November 3, 2008, there is no evidence that the Veteran is on insulin or that his activities have been regulated.  Thus, an initial rating higher than 10 percent prior to November 3, 2008 is not warranted  and an initial rating higher than 20 percent since November 3, 2008 is not warranted.  


ORDER

Prior to November 3, 2008, an initial rating higher than 10 percent for diabetes mellitus is denied.  

Since November 3, 2008, an initial rating higher than 20 percent for diabetes mellitus is denied.  


REMAND

As noted above, the Board finds that the issue of service connection for hypertension, to include secondary to diabetes mellitus, is on appeal.  At the June 2007 VA examination the VA examiner stated that the Veteran was diagnosed with hypertension at the same time he was diagnosed with diabetes mellitus.  However, he did not provide an opinion to etiology of the Veteran's hypertension. 

Therefore, the Board finds that the Veteran should be scheduled for a VA examination in order to determine if the Veteran's has a current diagnosis of hypertension and if so the nature and etiology of it.  The VA examiner should opine if the Veteran has a current diagnosis of hypertension that is at least as likely as not due to or aggravated by his service-connected diabetes mellitus. 

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his hypertension.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should then determine if the Veteran has a current diagnosis of hypertension.  If so then the VA examiner must determine if the hypertension is at least likely as not due to, or aggravated by, the Veteran's diabetes mellitus.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO should review the claim for service connection for hypertension, to include on a secondary basis, to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate this claim.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


